Exhibit 10.4 EXECUTION VERSION

 

TERMINATION AGREEMENT

(VOTING AGREEMENT)

 

This TERMINATION AGREEMENT (this “Agreement”), dated as of November 19, 2019, is
made and entered into by and among CST Brands, LLC, (formerly known as CST
Brands, Inc.) a Delaware corporation (“CST”), Joseph V. Topper, Jr., an
individual, (“Topper”), 2004 Irrevocable Agreement of Trust of Joseph V. Topper,
Sr. (the “Topper Trust”) and Dunne Manning Inc. (formerly known as Lehigh Gas
Corporation), a Delaware corporation (together with the Topper Trust and Topper,
the “Equityholders”).

 

WHEREAS, CST and each of the Equityholders are parties to that certain Voting
Agreement, dated as of October 1, 2014 (the “Voting Agreement”); and

 

WHEREAS, in connection with the consummation of the transactions contemplated by
that certain Securities Purchase Agreement, dated as of November 19, 2019, by
and among CST, CST GP, LLC, CST Brands Holdings, LLC, the Subsidiaries of CST
set forth on the signatures pages thereto, Lehigh Gas GP Holdings LLC, Dunne
Manning CAP Holdings I LLC and Dunne Manning CAP Holdings II LLC (the “Purchase
Agreement”), CST and each Equityholder wish to terminate the Voting Agreement
and all rights, liabilities and obligations of CST and each Equityholder
thereunder.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree, confirm and acknowledge as follows:

 

1.Termination. Effective as of the Closing (as such term is defined in the
Purchase Agreement), the Voting Agreement is hereby terminated and, from and
after the Closing, none of CST nor any of the Equityholders shall have any
further rights, liabilities or obligations thereunder; provided, however, that
the provisions of Article IV of the Voting Agreement (other than Section 4.2)
shall survive such termination and shall remain in full force and effect).

 

2.Governing Law.  This Agreement shall be governed by the laws of the State of
Delaware, without regard to the principles of conflicts of law thereof.

 

3.Binding on Successors.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.  

 

4.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

[Signature page follows]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first set forth above.

 

 

CST BRANDS, LLC

By:/s/ Darrell Davis
Name:Darrell Davis
Title:President

 

dunne manning inc.

By:/s/ Joseph V. Topper, Jr.
Name:Joseph V. Topper, Jr.
Title:Chief Executive Officer

 

JOSEPH V. TOPPER, JR.

           /s/ Joseph V. Topper, Jr.



2004 Irrevocable Agreement of Trust of Joseph V. Topper, Sr.

By:/s/ Joseph V. Topper, Jr.
Name:Joseph V. Topper, Jr.
Title:Trustee

 

 

[Signature Page to Termination Agreement]